RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1145-20

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANCY,

          Plaintiff-Respondent,

v.

T.S.,

          Defendant-Appellant,

and

D.T.,

     Defendant.
________________________

IN THE MATTER OF A.T.,
a minor.
________________________

                   Submitted September 29, 2021 – Decided February 2, 2022

                   Before Judges Fuentes, Gilson, and Gummer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FN-07-0314-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Victor E. Ramos, Assistant Deputy Public
            Defender, Designated Counsel, on the briefs).

            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Wesley Hanna, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Nancy P. Fratz, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      In this Title Nine case, defendant T.S. (Tina),1 who is the mother of A.T.

(Ava), appeals from two orders. First, she appeals from a June 29, 2018 order,

finding she and D.T. (Dean), Ava's father, had abused or neglected Ava, who by

the time she was two-months old had sustained fractures to her wrist, ankle,

femur, and ribs, by not providing a minimum degree of care to her while under

their care. Second, she appeals from a November 13, 2020 order ending the case

because a complaint for termination of parental rights had been filed. Dean has



1
   We use initials and fictitious names for ease of reading and to protect the
identities of the parties. R. 1:38-3(d)(12).
                                                                          A-1145-20
                                       2
not appealed. Ava's law guardian and the Division of Child Protection and

Permanency (Division) urge us to affirm the orders.       Finding no merit to

defendant's arguments, we affirm.

                                       I.

      We begin by summarizing the facts and procedural history relevant to this

appeal.

      The Division became involved with Tina in 2015, when defendants' first

child died at seven weeks while in bed with Tina. The cause of death was

determined to be sudden infant death syndrome. The Division did not find any

wrongdoing by defendants.

      Ava was born on November 28, 2017. A hospital social worker reported

her birth to the Division because it was hospital policy to contact the Division

if a family had a prior case with the Division. When the Division learned

defendants did not have a crib for Ava and planned to have her sleep in Dean's

bed while Dean and Tina slept on the floor, the Division provided a crib and

counseled defendants on safe sleeping arrangements for an infant. Defendants

and Ava lived with Dean's parents and his younger brother. Defendants were

Ava's primary caretakers and equally shared parenting responsibilities.




                                                                          A-1145-20
                                       3
      At around 4:30 p.m. on January 28, 2018, while Tina was outside talking

with a friend, Dean was attempting to change Ava's diaper. Ava was kicking

her legs and wiggling, Dean held her feet tightly, and he felt a "pop" and heard

a popping sound, "like cracking knuckles," when he picked Ava up. Ava beg an

to "scream in a high pitch scream," loud enough for Tina to hear her outside

even though the windows were closed.        Because Ava could move her leg,

defendants assumed it was not broken. Even though Ava would retract her legs

and cry when touched, they did not initially seek treatment for her.

      That night at about 9:30 p.m., Dean went to the laundromat with his

parents. Sometime around 11:30 p.m., Tina sent Dean a text stating Ava did not

want to move her leg. When Dean returned home after finishing the laundry

with his parents, Tina repeated that Ava did not want to move her leg and told

him Ava's foot was swollen and Ava would cry when her foot was touched.

They then brought Ava to a hospital emergency room. According to hospital

records, Ava was admitted at 2:01 a.m. on January 29, 2018.

      The emergency room physician ordered x-rays of Ava’s femur, tibia,

fibula, and pelvis. The x-rays did not reveal any fractures. Ava was diagnosed

with a minor leg injury, given Tylenol, and discharged. Defendants were told

to follow up with their pediatrician in two days.


                                                                          A-1145-20
                                        4
       Three days later, on February 1, 2018, defendants brought Ava to her

pediatrician for her first routine well visit. Tina had not sought additional

treatment for Ava before then, even though she had observed increased swelling

in Ava's leg, spreading up to her thigh. They saw the pediatrician at about 10:00

a.m.    Preparing to administer vaccines, the doctor noticed swelling and

hardening in the tissue of Ava's right thigh, refused to vaccinate her, and told

defendants to take her to the emergency room. Instead of taking her right to the

emergency room, defendants returned home. According to Tina, they did not

bring her to the emergency room until 9:00 or 10:00 p.m. that evening. Hospital

records show a check-in time of 12:54 a.m. on February 2, 2018. Tina stated

they had waited to bring Ava to the emergency room because Dean had a job

interview at 4:00 p.m. and his father did not return with the car until later in the

evening.

       This time, hospital personnel were told defendants had heard a pop when

Ava hit her leg on the side of the crib. A new x-ray revealed a spiral fracture to

her right femur. The prior x-ray failed to reveal the fracture because a diaper

blocked the view of the bone. Because of the type of fracture in a child Ava's

age, the consulting orthopedist was concerned her injury was caused by "non-




                                                                              A-1145-20
                                         5
accidental trauma." He thus recommended a full skeletal survey, and hospital

staff reported the injury to the Division.

      The Division began an investigation and reported Ava's fracture to the

local police and county prosecutor. The Division interviewed defendants on

February 2, 2018, and again three days later. Defendants provided similar

accounts of what had occurred, repeating Dean's story about the January 28

"popping" incident. Visiting their home, the Division investigator found the crib

the Division had provided for Ava in the family’s basement, purportedly taken

down because Dean at one point blamed it for Ava’s fractured femur.

      Ava’s skeletal scans revealed several additional fractures:       a healed

fractured wrist, an ankle with a healing "buckle fracture," and three broken ribs.

The doctor who reviewed the scan results concluded the fractures "likely

occurred at different times, given their varied stages of healing," and were

caused by more than just a single blow. The doctor believed the femoral spiral

fracture would most likely have been caused by a twisting motion and the

posterior rib fractures were likely due to a squeezing of Ava’s chest. According

to the skeletal scans and subsequent genetic testing, Ava had normal bone

density and did not have osteogenesis imperfecta, commonly referred to as




                                                                            A-1145-20
                                         6
brittle bone disease or other genetic mutations that would account for the

multiple fractures.

      Concluding its investigation, the Division substantiated both defendants

of physical abuse based on the fractures. On February 15, 2018, the Division

filed a verified complaint and order to show cause for custody of Ava. Finding

that being in defendants' care put Ava "at substantial risk of harm" and was

"unsafe due to her unexplained injuries," the trial court granted the Division

custody. On the same day, Ava was discharged from the hospital and placed

with her maternal grandmother.

      On March 28, 2018, defendants provided voluntary statements to the East

Orange Police. Dean recounted the events leading up to the initial emergency

room visit, stated the "popping" event happened after 4:22 p.m., and described

Ava’s cry as seeming "like agony." Dean admitted to the police it was possible

he had caused Ava’s ankle fracture by trying to get her to stand up, an activity

his mother had told him to stop. Dean agreed the rib injuries could have

occurred when he held Ava upright, with his hands wrapped around her torso.

Dean also acknowledged he may have caused the wrist fracture by using Ava to

play a "game" in which he would punch someone with Ava’s fist, holding her

wrist and pretending to box or swing in a fighting motion. He admitted he may


                                                                          A-1145-20
                                       7
have been playing a little rough with Ava and that he may have been responsible

for Ava's injuries by "shadow boxing (punching) with her wrist and bouncing

her up and down on his lap while she was a month old."

      In her statement, Tina also described the cry she had heard on January 28,

2018, as being loud enough for her to hear from outside with the windows

closed. When asked if that incident was the first time she had ever heard Ava

cry in that manner, Tina admitted she heard the baby cry like that "a lot of times."

The detective also asked Tina if she thought Dean was ever too rough with the

baby. She responded, "maybe playing . . . cause when he plays with her . . . he

makes her punch stuff." When asked how long Dean had been "playing" with

Ava by making her "punch stuff," Tina stated:

            When she turned a month, that’s when he started doing
            it. Because before, I didn’t want him to do that,
            because, just in case, I didn’t want him to when she was
            only weeks [old]. I was, if you want to play with her,
            that's fine, but I want to wait until she turns a month.

Tina insisted she trusted Dean with Ava and stated she made sure he was not

"rough" with her because she watched him "play" with her. However, she also

stated she had left Ava alone with Dean often, especially since he had been laid

off in mid-January. When asked why she had no concern about Dean’s punching

game, Tina responded with silence.


                                                                              A-1145-20
                                         8
      The detective also asked Tina about the delay in taking Ava to the

emergency room when instructed to do so by the pediatrician. Tina initially

stated to the detective she and Dean had waited until Dean's father returned

home with a car. She later conceded the delay also was caused by Dean's 4:00

job interview, which he was able to attend by bus. Tina felt no urgency about

taking Ava to the emergency room as instructed by the pediatrician, even though

she was aware of the worsening condition of Ava's leg and even though the

pediatrician had refused to vaccinate Ava because of the condition of her leg.

When confronted with the fact she could have taken Ava to the emergency room

and Dean still could have made the interview, Tina again responded with silence.

      During a two-day fact-finding hearing, the Division presented testimony

from a Division investigator, one of the police detectives who had interviewed

defendants, and Dr. Debra Steinbaum, an expert in pediatrics and child-abuse

pediatrics.   The Division also submitted numerous exhibits into evidence.

Defendants did not present any witnesses.

      Dr. Steinbaum testified a spiral fracture of the femur is an incredibly rare

injury in a non-ambulatory child, especially a two-month-old infant who cannot

propel herself.   Dr. Steinbaum opined the fracture likely was caused by a

twisting force or two opposing forces on the long bone. The injury would have


                                                                            A-1145-20
                                        9
to have been caused by significant trauma. Dr. Steinbaum explained a buckle

fracture comes from compressive force, such as Ava’s leg having been

"slammed" down and was not something Ava could have done to herself. Ava's

wrist fracture likely had healed over time. Although Dr. Steinbaum could not

date the wrist fracture precisely, she testified healing does not typically appear

until ten to fourteen days after the injury. As for the rib fractures, Dr. Steinbaum

testified fractured ribs in a non-ambulatory infant are “almost unique to abuse”

and would be caused by squeezing, with the ribs, which are not easy to break,

bending until they break. Dr. Steinbaum confirmed Ava's genetic tests revealed

no mutation related to bone issues and her bone density was normal. She

rejected defendants' explanation that the spiral fracture had been caused by Dean

picking Ava up and holding her legs to change a diaper.             As for Dean’s

explanation of the wrist and ankle injuries occurring as the result of his punching

"game," Dr. Steinbaum testified that had someone been "playing" with Ava in

that manner and caused Ava to hit something with her hand with enough force

to produce a fracture, Ava would have cried out in pain and the "play" would

have been abusive.

      In a decision placed on the record, the Family Part found credible the

Division’s witnesses and recited the facts established by their testimony and the


                                                                              A-1145-20
                                        10
other admitted evidence. The court's factual findings included: Ava had had a

spiral fracture of her femur, a bucket-handle fracture of her ankle, a possible

fracture of her wrist; and multiple posterior rib fractures; Ava's fractures were

at various stages of healing; the fractures "could not have occurred without

significant trauma"; the fractures would have caused Ava pain, discomfort, and

swelling; Ava would likely cry or be irritable when the injuries were new; after

the "popping" incident, Tina could hear Ava crying even though she was outside

and the windows were closed; Tina had heard that type of crying from Ava

before; Dean had acknowledged he could have caused Ava's fractures, including

by his punching "game"; and Tina did not have concerns about leaving Ava

alone with Dean even though she was aware he "play[ed] a little rough" with

her.

       The Family Part found the Division had proven a prima facie case of abuse

or neglect under N.J.S.A. 9:6-8.46(a)(2) by establishing Ava had sustained

injuries of such a nature as would not have ordinarily been sustained except by

virtue of defendants' acts or omissions. The Family Part also held "the Division

continue[d] to bear the burden of persuasion" as to defendants' culpability and

had met that burden. As to Dean, the Family Part found by a preponderance of

the evidence Dean's handling of Ava on January 28, 2018, resulted in the femur


                                                                           A-1145-20
                                      11
fracture and was grossly negligent. The Family Part concluded, "this may not

have been the first time that [Dean] handled the child in a way that led to really

serious injury," and he "was not using a minimum degree of care that's required."

As to Tina, the Family Part made clear it was guided by the principles that "a

parent or guardian also has an obligation to protect the child from harms that

can be inflicted by another parent," citing New Jersey Division of Youth &

Family Services v. F.M., 211 N.J. 420, 449 (2012), and New Jersey Division of

Child Protection & Permanency v. J.L.G., 450 N.J. Super. 113 (App. Div. 2015).

Given that Tina had acknowledged "she had seen too rough play" by Dean and

the multiple fractures at different stages of healing over time, the Family Part

found "it is more likely than not that the mother knew that there was rough

treatment happening" and that Tina had "failed to provide a minimum degree of

care by permitting the contact to continue." The Family Part concluded "both

of the defendants . . . either abused or neglected [Ava] by causing or allowing

her to sustain multiple fractures that would not have occurred but for some type

of abuse or neglect at least at the level of . . . gross negligent handling."

      The Family Part issued a written order, citing N.J.S.A. 9:6-8.21(c) and

stating

             The court finds that [Ava] was in the care and custody
             of her parents when she sustained a series of fractures

                                                                                A-1145-20
                                        12
      that were in various stages of healing. [Ava] was found
      to have a fractured wrist, ankle, femur and three
      fractured ribs. The court finds that parents did not
      provide [Ava] a minimum degree of care. And for all
      of the reasons stated on the record, the court finds that
      the allegations against [defendants] are substantiated by
      a preponderance of the evidence.

Tina presents the following related issues on appeal:

      I.   THE TRIAL COURT ERRED IN ITS
      EVALUATION OF THE LAW IN J.L.G. AND
      MISAPPLIED THE FACTS OF THE CASE IN
      DETERMINING THAT TINA KNEW OF DEAN'S
      RECKLESS TREATMENT OF [AVA] AND WAS
      LIABLE FOR THE INJURIES SHE HAD
      EXPERIENCED UNDER HIS CARE.

      II. THE TRIAL COURT'S CONCLUSION THAT
      TINA FAILED TO PROVIDE [AVA] A MINIMUM
      DEGREE OF CARE RESULTING IN THE SEVERAL
      BONE FRACTURES IDENTIFIED IS ERRONEOUS
      AS A MATTER OF LAW IN A CASE ANALYSIS
      UNDER N.J.S.A. 9:6-8.21(c)(1).

      III.  THE TRIAL COURT ERRED IN ITS
      APPLICATION OF THE UNDERLYING FACTS OF
      THE CASE TO CONLUDE THAT TINA FAILED TO
      PROVIDE [AVA] A MINIMUM DEGREE OF CARE
      WHERE TINA SAID THE INTERACTION DEAN
      HAD WITH [AVA] IN HER PRESENCE WAS NOT
      ROUGH AND WHERE THE COURT IMPUTED
      KNOWLEDGE TO TINA OF DEAN'S OTHER
      ADMITTED CONDUCT WITH [AVA] THAT TINA
      NEITHER    ACKNOWLEDGED     OR    MADE
      MENTION OF.



                                                                  A-1145-20
                                13
            IV. THE TRIAL COURT'S IMPUTATION TO TINA
            OF KNOWLEDGE ABOUT THE OTHER TYPES OF
            INTERACTION WHICH DEAN SUBSEQUENTLY
            ACKNOWLEDGED WAS ERRONEOUS AND
            RESULTED     IN    APPLICATION  OF    AN
            IMPERMISSIBLE CATEGORICAL RULE RATHER
            THAN    THE     REQUIRED   ANALYSIS   OF
            PARTICULARIZED EVIDENCE.

                                      II.

      Our review of family-court decisions is "strictly limited." N.J. Div. of

Youth & Fam. Servs. v. I.H.C., 415 N.J. Super. 551, 577 (App. Div.2010).

"[W]e apply a deferential standard in reviewing the family court's findings of

fact because of its superior position to judge the credibility of witnesses and

weigh the evidence," N.J. Div. of Child Prot. & Permanency v. J.R.-R., 248 N.J.

353, 368 (2021), and "because it possesses special expertise in matters related

to the family," F.M., 211 N.J. at 448. Thus, we are bound to accept the trial

court's factual findings as long as they are supported by sufficient credible

evidence. N.J. Div. of Child Prot. & Permanency v. A.D., 455 N.J. Super. 144,

155 (App. Div. 2018); see also N.J. Div. of Youth & Fam. Servs. v. G.L., 191

N.J. 596, 605 (2007) (holding a trial court's findings are entitled to deference

"unless it is determined that they went so wide of the mark that the judge was

clearly mistaken"). We owe no deference to a judge's legal conclusions. N.J.

Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014). A finding that

                                                                          A-1145-20
                                      14
a party was negligent is a legal conclusion and, therefore, is not entitled to any

deference. Dep't Child. & Fams., Div. of Youth & Fam. Servs. v. T.B., 207 N.J.

294, 308 (2011).

                                       A.

      As our Supreme Court recently summarized in J.R.-R., 248 N.J. at 368:

            New Jersey's child-welfare laws balance "two
            competing interests:        a parent's constitutionally
            protected right 'to raise a child and maintain a
            relationship with that child, without undue interference
            by the [S]tate,' and 'the State's parens patriae
            responsibility to protect the welfare of children.'" [N.J.
            Dep't of Child. & Fams., Div. of Youth & Fam. Servs.]
            v. A.L., 213 N.J. 1, 18 (2013) (citations omitted). Title
            Nine "outlines the standards for abuse and neglect
            proceedings against parents and guardians." Ibid. The
            clear purpose of Title Nine is to protect children "who
            have had serious injury inflicted upon them" and to
            ensure that they "are immediately safeguarded from
            further injury and possible death." N.J.S.A. 9:6-8.8(a);
            see also A.L., 213 N.J. at 18. To that end, Title Nine
            provides for the civil prosecution of a parent or
            guardian who abuses or neglects a child. N.J.S.A. 9:6-
            8.33.

"The prevailing concern in abuse and neglect cases is the best interests of the

child." N.J. Div. of Child Prot. & Permanency v. S.G., 448 N.J. Super. 135, 146

(App. Div. 2016); see also N.J.S.A. 9:6-8.8(a) (under Title Nine, children's

safety is "of paramount concern and the best interests of the child shall be a

primary consideration"). "Abuse and neglect cases are generally fact sensitive"

                                                                            A-1145-20
                                       15
and require "careful, individual scrutiny." N.J. Div. of Youth & Fam. Servs. v.

P.W.R., 205 N.J. 17, 33 (2011). "An analysis of a parent's conduct must account

for the surrounding circumstances." Dep't of Child. & Fams., Div. of Child Prot.

& Permanency v. E.D.-O., 223 N.J. 166, 180 (2015).

      An abused or neglected child is one:

            whose parent or guardian . . . (1) inflicts or allows to be
            inflicted upon such child physical injury by other than
            accidental means which causes or creates a substantial
            risk of death, or serious or protracted disfigurement, or
            protracted impairment of physical or emotional health
            or protracted loss or impairment of the function of any
            bodily organ; (2) creates or allows to be created a
            substantial or ongoing risk of physical injury to such
            child by other than accidental means which would be
            likely to cause death or serious or protracted
            disfigurement, or protracted loss or impairment of the
            function of any bodily organ; . . . (4) or . . . whose
            physical, mental, or emotional condition has been
            impaired or is in imminent danger of becoming
            impaired as the result of the failure of his parent or
            guardian . . . to exercise a minimum degree of care . . .
            in providing the child with proper supervision or
            guardianship, by unreasonably inflicting or allowing to
            be inflicted harm, or substantial risk thereof, . . . ; or by
            any other acts of a similarly serious nature requiring the
            aid of the court.

            [N.J.S.A. 9:6-8.21(c)(1), (2), and (4).]




                                                                            A-1145-20
                                        16
See also J.R.-R., 248 N.J. at 369. The Division has the burden of proving by a

preponderance of the evidence a parent abused or neglected a child. J.R.-R.,

248 N.J. at 359.

          "Whether a parent or guardian has failed to exercise a minimum degree

of care is to be analyzed in light of the dangers and risks associated with the

situation." G.S. v. Dep't of Hum. Servs., 157 N.J. 161, 181-82 (1999). "When

a cautionary act by the guardian would prevent a child from having his or her

physical, mental or emotional condition impaired, that guardian has failed to

exercise a minimum degree of care as a matter of law." Id. at 182; see also S.G.,

448 N.J. Super. at 144. "[A] parent's action or inaction can constitute abuse or

neglect." J.R.-R., 248 N.J. at 370. "A parent who fails 'to exercise a minimum

degree of care' by unreasonably allowing harm to be inflicted on a child is

accountable under the statute." Ibid. (quoting N.J.S.A. 9:6-8.21(c)(4)). "A

parent cannot stand by mutely as a child is abused; the parent has a duty to

intercede on the child's behalf." Ibid.

      A court must determine "the parent's level of culpability." T.B., 207 N.J.

at 307.

              [W]here a parent or guardian acts in a grossly negligent
              or reckless manner, that deviation from the standard of
              care may support an inference that the child is subject
              to future danger. To the contrary, where a parent is

                                                                           A-1145-20
                                          17
            merely negligent there is no warrant to infer that the
            child will be at future risk.

            [Ibid.]

"That assessment must consist of a particularized review of a parent's or

caretaker's actions and the impact of any act or omission on the child." E.D.-O,

223 N.J. at 180. In determining whether a parent's conduct amounted to gross

negligence, courts consider whether "'an ordinary reasonable person' would

understand the perilous situation in which the child was placed." N.J. Div. of

Youth & Fam. Servs. v. A.R., 419 N.J. Super. 538, 546 (App. Div. 2011); see

also T.B., 207 N.J. at 308.

                                      B.

      Tina does not dispute Ava was abused or that Dean's reckless treatment of

Ava caused the multiple fractures. She argues the Division did not prove by a

preponderance of the evidence her culpability.      Because the Family Part's

finding was supported by adequate, credible, and substantial evidence, we

affirm.

      Arguing the Family Part lacked sufficient evidence to find her culpable,

Tina focuses on one piece of evidence – her concession that she had seen Dean

engage in rough "play" with Ava – and reframes it as "mild misbehavior" and

"some questionable playful interactions which she immediately addressed."

                                                                          A-1145-20
                                      18
Rough "play" with a two-month-old infant is not the equivalent of "mild

misbehavior" or "questionable playful interactions." Dean acknowledged to

police detectives his rough "play" was capable of causing Ava's multiple

fractures. And Tina did not "immediately address[]" it. Instead, as she stated

to police detectives, after she had seen Dean engaging in rough "play" when Ava

was only weeks old, she told him to wait until Ava was a month old: "I didn’t

want him to [do this] when she was only weeks [old]. I was, if you want to play

with her, that's fine, but I want to wait until she turns a month." With that

statement, she effectively gave Dean permission to engage in rough "play" with

their infant daughter after one month of life. How could "rough play" she knew

to be wrong for a three-week old somehow be safe and appropriate for a four-

week old? An ordinary person would understand the perilous situation in which

Tina was placing her infant daughter when she left her alone with Dean. See

A.R., 419 N.J. Super. at 546.

      Moreover, the Family Part had before it more evidence than that

statement. Tina admitted she previously had heard Ava make the type of cry

she made after the "popping" incident on January 28, 2018, which Tina could

hear even though she was outside and the windows were closed. Ava had

sustained multiple fractures over time caused by significant trauma. Those


                                                                         A-1145-20
                                     19
fractures would have caused Ava significant pain, discomfort, and swelling, and

Ava likely would have cried or been irritable when the injuries were new. Tina

did not have concerns about leaving her two-month-old daughter alone with

Dean, even though she was aware he "play[ed]" too rough with her and even

though she repeatedly had heard Ava cry out in pain as she had on the evening

of January 28. This record shows the Division presented adequate, credible, and

substantial evidence to support an inference that, as a result of Tina's actions

and inaction, Ava was subject to future danger. See T.B., 207 N.J. at 307. In

this light, we discern no legal or factual basis to question the validity of the

Family Part's finding as to Tina's culpability.

      Tina faults the trial court for citing J.L.G., 450 N.J. Super. 113. Although,

as the trial court recognized, J.L.G. is factually distinct in some respects from

this case, J.L.G. stands for the principles that in a Title Nine case, "the focus is

on the harm to the child and whether that harm should have been prevented had

the guardian performed some act to remedy the situation or remove the danger"

and a "guardian fails to exercise a minimum degree of care when he or she is

aware of the dangers inherent in a situation and fails adequately to supervise a

child or recklessly creates a risk of serious injury to that child." J.L.G., 450 N.J.

Super. at 121.    Here, the severe harm inflicted on Ava would have been


                                                                              A-1145-20
                                        20
prevented had Tina stopped Dean from engaging in rough "play" with Ava by

not leaving her alone in his care, instead of simply telling him to "wait until she

turns a month."

      Tina faults the trial court for relying on the minimum-degree-of-care

language of subsection (c)(4)(b) of N.J.S.A. 9:6-8.21, arguing the applicable

language is found in subsection (c)(1) of the statute. In making that argument,

she concedes she witnessed Dean engage in his punching "game" with Ava on

multiple "occasions" and asserts, with no citation to the record, she had made

undescribed "efforts to rein in [his] behavior."        Under the standard for

subsections (c)(4)(b), (c)(1), or (c)(2), which was also cited by the trial court ,

the evidence presented, including that Tina told Dean to "wait until she turns a

month" and allowed her two-month-old daughter to be in Dean's unsupervised

care when she knew he engaged in rough "play" with her, having witnessed on

multiple "occasions" his punching "game," supports the conclusions that the

Division met its burden of proof and Tina was culpable.

      Tina contends that she witnessed a "mild[er]" version of the punching

"game" than that described by Dean. The Family Part was free to accept Dean's

description and demonstration of how he conducted the "game." The Family

Part also was acting within its discretion when it accepted or rejected whatever


                                                                             A-1145-20
                                       21
portions of Tina's unsworn statement to police it deemed appropriate. Under

our standard of review and with sufficient credible evidence in the record, we

see no basis to overturn the trial court's factual determinations, including its

determination Tina "knew there was rough treatment happening." And, contrary

to Tina's assertions, the trial court based its legal conclusions on those specific

factual determinations, not on any improper imputations or impermissible

categorical rule.

      Affirmed.




                                                                             A-1145-20
                                       22